Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status 
Claims 1-2, 4-15, 17-22 have been examined. Claims 3, 16 has been previously canceled. Claims 1, 15 have been previously amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US. 20140249379) in view of Precup et al. (US. 20110282828 WO2013184626A1 hereinafter Carroll Adam). 

With respect to claim 1, Proud teaches a computer-implemented method for generating health data, the method comprising: 
receiving a sensor data set measured by one or more sensors of a wearable device over an interval of time (‘379; Para 0070: provides a user monitoring device including but not limited to a wearable device, where one size fits all, telemetry device can be a sensor, etc...during time interval as illustrated in Para 0136, wherein timed data packets of data, which may, as desired, comprise partial data strings, are transmitted, and, if desired, repeated during time intervals. Further, the sensors 14 may have programmed therein diagnostic routines or other test modes which assist during manufacture and use, providing the operator with operational status and verification information on said sensor/transmitter 14, as needed. Referring to FIG. 4, system 32 includes data base 18 which contains the desired transmitter, sensor, 14 personality data, as well as, the address/device ID bits for each user monitoring device 10), 
determining an activity type of the user (‘379; Para 0095: the user monitoring device uses algorithm to determine activity type, behavioral patterns and user habits based on collected data; Para 0105 the user monitoring device 10 detects different types of transportation and activity based on sensor data: Para 0187: if the user has defined a “running” activity on two different days at two different times and at two different locations, the activity manager 218 can still refer to the “running” activity profile and use the information included therein for the two instances of the “running” activity. Therefore, the activity manger 218 monitors both the calendar 402 and the activity management database 208. However, the activity profiles 210 can also include time and location contexts as well. In this example, a separate activity profile is stored in the activity management database for each instance of an activity. The Examiner interprets running activity on two different days and running activity profile construed as activity type matching the activity profile) comprising 
Proud does not, but Precup teaches 
the sensor data set indicating a time series profile of a body parameter of a user of the wearable device over the interval of time (‘828; Abstract: Portable wireless devices are ubiquitous in modern society and many of these have integral sensors such as accelerometers, microphones, and Global Positioning Systems (GPS) that can collect data. This creates potential for intelligent applications to recognize the user, or aspects of the user and take appropriate action. According to embodiments of the invention there are presented techniques for representing such time series data which reduce the memory and computational complexity of performing the analysis and classifying the results.; Para 0044 determines the minimum time interval after which an activity can be recognized)
extracting a feature signal from the time series profile (‘828; Para 0016: receiving at a computer system time series data;  Para 0099: use the time-delay models as feature extractors, providing data for the classifiers. More precisely, at each boosting round, we use the GTM algorithm developed by the inventors with an ensemble of time-delay models, to extract from the time series the features that are used by the weak classifiers; Para 0125: extract time series data from sensors within consumer portable electronic devices as they exist today, as they evolve as well as being provided in application specific devices or sensors interfacing to consumer portable electronic devices exploiting wired and wireless interfaces. Such applications may include for example health monitoring, determination of characteristics of an individual (e.g. ventricular arrhythmia), and security.); 
matching the extracted feature signal with a stored data set having a set of feature signals associated with a corresponding set of activity types, such that each feature signal in the set of feature signals is associated with a corresponding activity type from the set of activity types (‘828; Para 0016: processing with the computer system the time-delay data with a classifier to generate at least a score of a plurality of scores, each score relating to a measure of the match of the time-delay data to a model of a plurality of models; Para 0125: many other applications exist to extract time series data from sensors within consumer portable electronic devices as they exist today, as they evolve as well as being provided in application specific devices or sensors interfacing to consumer portable electronic devices exploiting wired and wireless interfaces. Such applications may include for example health monitoring, determination of characteristics of an individual (e.g. ventricular arrhythmia), and security.); 
selecting, from the stored data set, the activity type associated with a feature signal matching with the extracted feature signal from the time series profile (‘828; Para 0125: many other applications exist to extract time series data from sensors within consumer portable electronic devices as they exist today, as they evolve as well as being provided in application specific devices or sensors interfacing to consumer portable electronic devices exploiting wired and wireless interfaces. Such applications may include for example health monitoring, determination of characteristics of an individual (e.g. ventricular arrhythmia), and security.; Para 0126: Essentially any system in combination with a sensor and a computer system reading the sensor can be analysed as a data is read by the computer and this new data then compared against segments that previously stored, provided that the sensors are providing continuously providing updated data.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of monitoring health, wellness and fitness with feedback of Proud with the technique of providing the time series profile in Precup and the motivation is to provide the value associated with health metric based on activity types. 
The combined art does not, but Carroll Adam teaches 
calculating a value associated with a health metric, wherein the value is calculated based on the activity type (‘626; Para 0038: the sensor assembly may comprise or permit operative connection to an accelerometer (including in the form of a multi-axis accelerometer), heart rate sensor, location-determining sensor, such as a GPS sensor, and/or other sensors. Detected movements or parameters from device's 142 sensor(s), may include (or be used to form) a variety of different parameters, metrics or physiological characteristics including but not limited to speed, distance, steps taken, and energy expenditure such as calories, heart rate, sweat detection, effort, oxygen consumed, and/or oxygen kinetics. Such parameters may also be expressed in terms of activity points or currency earned by the user based on the activity of the user.; Para 0039: Fig. 3 illustrates an example flow diagram of a method for calculating an energy expenditure estimate for a user that accounts for a user's form while exercising as part of the estimate, in accordance with example embodiments; Para 0064: provides an equation for calculating an amount of calories burned by a user during a workout.);  
generating an algorithm specific to the activity type, wherein the algorithm is generated based on a calculation of work expended during the activity type,(‘620; Para 0054: calculating an energy expenditure estimate for the user. Calculations may be based on a type of the exercise, on the form of the user and/or contribution value that correlates energy expenditure with form for a given exercise or drill. The energy expenditure estimate may be, or comprise, for example, an estimate of calories burned by the user. In certain embodiments, energy expenditure calculations comprise determinations relating to: effort, oxygen consumed, and/or oxygen kinetics of the user. During a workout session or upon its completion, the system 100 may inform the user of energy expended); and   
generating a new algorithm for any new activity type determined over time, based on a calculation of work expended during the new activity type. (‘626; Para 0076: If the user's movement does not match an exercise defined by a MET table, the system 100 may identify one or more exercises that include movements similar to the movement being performed by the user. For example, system 100 may determine that the user's lower body moves similar to a squat and upper body moves similar to a pushup. System 100 may calculate the number of calories the user would burn using the identified MET tables as if the users were doing a squat, and as if they were doing a pushup, as approximations for the amount of calories burned by the user. In further embodiments, a new entry may be created. In this regard, certain embodiments may permit the entry and later identification of new movements and/or exercises; Para 0066 illustrates the activity modifier that may be adjustment for a certain type of activity exercise) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of monitoring health, wellness and fitness with feedback of Proud/time series of Precup with the technique of energy expenditure calculation of Carroll Adam and the motivation is to generate a new algorithm of specific activity.
Claims 13 and 15 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Proud discloses wherein the health metric is applicable to a plurality of activity types (‘379; Para 0115). 
Claim 14 is rejected as the same reason with claim 2. 

With respect to claim 4, the combined art teaches the method of claim 1, Precup discloses wherein the feature signal includes one or combination of a waveform, an appearance or a statistic based descriptor, an intensity histogram, a histogram of oriented gradients, a feature covariance descriptor, a first or a higher order region statistic, a frequency transform, and an eigenfunction (‘828; Para 0060)
Claim 17 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches the method of claim 1, Precup discloses further comprising: receiving a second sensor data set indicating a second time series profile of the body parameter of the user or a second body parameter of the (‘828; Para 0058)  
Claim 18 is rejected as the same reason with claim 5.


With respect to claim 6, the combined art teaches the method of claim 1, Precup discloses wherein the activity type is one of walking, running, lifting weights, walking with weights, running with weights, jumping, hopping, jumping rope, squatting, swimming, climbing, skiing, snowboarding, skateboarding, bicycling, stretching, doing gymnastics, doing yoga, or playing a sport (‘828; Parsa 0048, 0058, 0080, 0096). 
Claim 19 is rejected as the same reason with claim 6.

With respect to claim 7, the combined art teaches the method of claim 1, Proud discloses wherein the health metric is related to one of a number of calories burned, a rate of calorie burn, an acceleration of calorie bum, a deceleration of calorie burn, an amount of power expended, or an amount of work performed (‘379; Para 0233). 
Claim 20 is rejected as the same reason with claim 7.

With respect to claim 8, the combined art teaches the method of claim 1, Proud discloses wherein the one or more sensors measure at least one of hydration, calories, blood pressure, blood sugar, blood glucose, insulin, body temperature, heat, heat flux, heart rate, weight, sleep, number of steps, velocity, acceleration, vitamin levels, respiratory rate, heart sound, breathing sound, movement speed, skin moisture, sweat detection, sweat composition, or nerve firings (‘379; Paras 0073, 0231). 

With respect to claim 9, the combined art teaches the method of claim 1, Precup discloses further comprising: receiving an input defining the activity type; and associating the activity type with the time series profile (‘828; Para 0055). 
Claim 21` is rejected as the same reason with claim 9.

With respect to claim 10, the combined art teaches the method of claim 9, Precup discloses further comprising: extracting a feature signal from the time series profile; and storing the extracted feature signal and the activity type in a stored data set having a set of feature signals associated with a corresponding set of activity types, such that each feature signal is associated with a corresponding activity type (‘828; Para 0126::).    
Claim 22 is rejected as the same reason with claim 10.

With respect to claim 11, the combined art teaches the method of claim 1, Precup discloses further comprising receiving the stored data set from a network server (‘828; Para 0126). 

With respect to claim 12, the combined art teaches the method of claim 1, Pround discloses wherein the calculating comprises: selecting a metric method from a set of metric methods for calculating the health metric based on the activity type; and performing steps of the metric method for calculating the value of the health metric. (379; Para 0231).   



Response to Arguments. 
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In the remark filed 11/08/202 , the Applicant argued that the combined art does not disclose the generation of an algorithm a new generation  for any new activity type determined over time based on a calculation of work expended during new activity type. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Carol Adam discloses if the user's movement does not match an exercise defined by a MET table (e.g. activity type), the system 100 may identify one or more exercises that include movements similar to the movement being performed by the user. For example, system 100 may determine that the user's lower body moves similar to a squat and upper body moves similar to a pushup. System 100 may calculate the number of calories the user would burn using the identified MET tables as if the users were doing a squat, and as if they were doing a pushup, as approximations for the amount of calories burned by the user. In further embodiments, a new entry may be created. In this regard, certain embodiments may permit the entry and later identification of new movements and/or exercises (‘620; Para 0076). And thus, Carrol Adam describes the new algorithm a new generation for any new activity type using the activity modifier that may be adjustment for a certain type of activity exercise (‘626; Para 0066). 
Further, the Applicant argued that “Each specific new algorithm may be derived, by the wearable device 130 or by the mobile device 150 or by the wearable device network 160, using mathematic and scientific principles applied to the raw By measuring and mapping similar activities performed by different individuals and correlating those activities to determine calories burned (or other measures) during those activities, new algorithms 230 can be generated that correspond to new activity types over time.”, (Remark page 9).  At least Carol Adam describes the calculation of work expended using adjustment modifier (‘626; Paras 0066, 0076). 
Given broadest reasonable interpretation of the recited claims, it is submitted that the new activity type generated from algorithm foe the work expended as taught by Carol Adam is in a form as described in the invention.
Therefore, the Examiner maintains rejection of all claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686